Citation Nr: 9905820	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-43 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to an increased evaluation for post operative 
status, herniated nucleus pulposus L4-L5 currently evaluated 
as 40 percent disabling for purposes of accrued benefits.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities for 
purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from  until March 1953 until 
March 1955.  The veteran died in November 1994.  The 
appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for postoperative status, herniated nucleus pulposus 
L4-L5 for purposes of entitlement to accrued benefits and 
denied entitlement to individual unemployability for purposes 
of entitlement to accrued benefits.  This matter also arises 
from a rating decision of August 1997 which denied service 
connection for the cause of the veteran's death and 
entitlement to DIC.

The issues of service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance and entitlement to DIC benefits will be addressed 
in the Remand section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant, widow of the veteran, timely filed a claim 
for accrued benefits within one year after the veteran's 
death.

3.  At the time of his death, the veteran's post operative 
status of herniated nucleus pulposus, L4-L5, was manifested 
by no radiculopathy, tenderness at L4-5 and at sacroiliac 
joint, intermittent pain, no muscle spasm, no atrophy, and 
slight sensory loss.  Ankle jerk was present.  

4.  At the time of his death, the veteran was service 
connected for post operative status of herniated nucleus 
pulposus, L4-L5, evaluated as 40 percent disabling from May 
1985; and for healed fracture of the right first metacarpal, 
evaluated as noncompensable from October 1965.  The combined 
evaluation was 40 percent disabling.  

5.  The veteran did not meet the schedular requirement for a 
total rating due to unemployability.

6.  The veteran had completed one year of high school and 
last worked in 1967 as a truckdriver.  

7.  The veteran was not precluded by service-connected 
disabilities from obtaining and sustaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post operative status, herniated nucleus pulposus, L4-L5, for 
accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

2.  A total rating for compensation purposes as the result of 
unemployability caused by service-connected disabilities for 
purposes of entitlement to accrued benefits is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the surviving spouse of the veteran.  The 
veteran died in November 1994.  The appellant contends the 
veteran, at the time of his death, was entitled to an 
increased rating for post operative status, herniated nucleus 
pulposus, L4-L5, and to a total rating based on individual 
unemployability due to service connected disabilities.  The 
veteran had a claim pending at the time of his death on these 
issues.  A claim for accrued benefits was received from the 
appellant, his widow, in February 1995.  She is seeking 
accrued benefits based on the benefits that she claims were 
due to the veteran.

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1000(a) (1998).

During his lifetime, the veteran asserted that a higher 
rating was warranted for his low back disorder because his 
condition had worsened and that he was unable to work due to 
his service-connected disabilities.  A claim for an increased 
rating for a disability is well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The Board finds that as the veteran's claim for an increased 
rating was well grounded, so is the appellant's.  

The relevant evidence that was in the veteran's claims file 
at the date of his death includes VA examinations and 
treatment records, a transcript of his personal hearing in 
October 1990 and statements from the veteran. 

Background

In a rating decision in May 1955, the RO granted service 
connection for osteoarthritis of the lumbar spine, evaluated 
as 10 percent disabling from March 19, 1955; and for healed 
fracture of the right first metacarpal, evaluated as 
noncompensable from March 19, 1955.  Examination findings 
showed tenderness over right sacroiliac area and X-rays 
revealed osteo arthritis of the lumbar spine and a healed 
fracture of the base of the right first metacarpal.  The 10 
percent disability evaluation was confirmed in a December 
1963 rating decision after review of outpatient treatment 
records and VA examination findings.  

After review of a hospital report, the RO, in a rating 
decision in February 1964, assigned a 20 percent disability 
evaluation from April 1963, and temporary total rating from 
December 1963, and a 20 percent disability evaluation from 
February 1964 for lumbar spine disc syndrome.  After review 
of a report of VA examination, a confirmed rating decision 
was issued in July 1964.  

In a rating decision in February 1966, the RO assigned a 40 
percent evaluation for "RECURRENT LOW BACK SYNDROME WITH NEUROPATHY 
OF BRANCHES OF THE COMMON PERONEAL NERVE, RIGHT WITH SENSORY, MOTOR AND 
REFLEX CHANGES."  The RO assigned the increased evaluation in 
view of necessity for continued outpatient treatment without 
relief of neurological symptoms.  After review of examination 
report and outpatient treatment records, the evaluation was 
confirmed in a rating decision in February 1968.  

In a rating decision in October 1968, a 60 percent disability 
evaluation was assigned for herniated nucleus pulposus L4-5 
and the RO determined that the veteran warranted a total 
disability rating by reason of individual unemployability 
effective from November 1967.  This was confirmed in 
September 1971.  

A rating decision in March 1981 assigned a 10 percent 
disability evaluation and individual unemployability was not 
found.  The rating decision indicated that the veteran was 
entitled to individual unemployability from November 17, 
1967, to May 31, 1981.  The veteran appealed this decision 
and a Board decision in 1983 assigned a 20 percent evaluation 
and found that unemployability due to service-connected 
disabilities had not been demonstrated.  A rating decision in 
March 1984 implemented the Board's decision and also denied 
pension benefits.  

A rating in November 1986 increased the evaluation to 40 
percent and granted pension benefits.  A rating in March 1990 
confirmed the 40 percent evaluation.  A rating in June 1990 
denied entitlement to individual unemployability benefits.  
The veteran appealed these decisions.  In July 1992, the 
Board remanded the claim for further development.  A rating 
in July 1993 confirmed the 40 percent disability evaluation 
and found that service connected symptomatology was not of 
such severity as to render him unable to work.  A rating 
decision in March 1994 confirmed the 40 percent evaluation 
and that individual unemployability due to service connected 
conditions was not established.  The veteran initiated an 
appeal on the denial of a finding of individual 
unemployability. 

On VA Form 21-8940, the Veteran's Application for Increased 
Compensation based on Unemployability, the veteran indicated 
that he last worked in 1967 as a truckdriver.  He claimed 
that his service-connected back disorder prevented him from 
securing or following any substantially gainful occupation.  
He had completed one year of high school.   

The veteran and his wife, the current appellant, presented 
testimony at a personal hearing in October 1990 as evidenced 
by the copy of the transcript in the claims file.  The 
veteran expressed complaints of his neck being stiff and 
numb, his back being stiff and his legs being numb.  He had 
complaints of pain in the mornings that made it difficult to 
get up.  His wife also described the manifestations of his 
disorders that she had observed.   

Evidence submitted included treatment records from March 1988 
to April 1992 showing that the veteran sought refills of his 
prescribed medication, Motrin, for back pain; replacement of 
a back corset; and treatment for unrelated disorders.  In May 
1990, the veteran presented with chronic low back pain, 
status post laminectomy L5-S1 in 1968, and history of 
nervousness.  Upon evaluation in May 1990, the findings 
indicated that the veteran walked with a cane, there was no 
muscle spasm, the deep tendon reflexes were normal and equal 
bilaterally, the straight leg raising was reduced on both 
sides, there was sensory loss on the lower extremities, no 
atrophy and there was tenderness at L4-5 and the sacroiliac 
joint.  The examiner noted that the veteran's functional 
limitation was range of motion.  The examiner further noted 
that the examination was not conclusive of a new 
radiculopathy.  The veteran was instructed in an exercise 
program.  

In April 1991, he was seen for an acute exacerbation of low 
back pain with radiation to the right leg.  Upon evaluation 
in July 1991, it was noted that the veteran's chronic lumbar 
pain had alleviated with medications and hot packs.  The 
examiner wrote that "[a]ctually by physical exam there is no 
new neurologic problem or exacerbation of condition."  His 
functional limitation was in performing strenuous exercise 
such as lifting heavy objects.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 1993.  The medical history noted that 
the veteran suffered a back injury in service.  In 1968 he 
underwent lumbar laminectomy for HNP L4-L5 with 
posterolateral fusion L3-S1.  He had back problems and low 
back pain, on and off, with radiation to the lower 
extremities.  He had multiple exacerbations.  Re-evaluation 
by CT scan revealed HNP L4-L5 versus post surgical changes.  
Clinical findings noted a slow, guarded gait.  He had a well-
healed surgical scar.  There was severe lumbar paravertebral 
spasm.  He had loss of motion with forward bending limited to 
30 degrees and lateral bending limited to 5 degrees.  The 
straight leg raising was positive at 30 degrees bilaterally.  
There was weakness of the left extensor hallucis longus 
graded at 3/5.  There was diminished pinprick over L5 
distribution on the left.  The deep tendon reflexes were 
symmetric all over and there was no Babinski sign.  The 
diagnosis was status post lumbar laminectomy with 
posterolateral fusion L3-S1 and rule out recurrent herniated 
nucleus pulposus.  

The impression of an MRI performed in February 1993 was 
extensive degenerative changes of lumbosacral spine, 
degenerative disc disease from L3 to S1 level, history of 
prior laminectomy surgery at L4-L5 level with fusion from L3 
to S1 level, and effaced left anterior epidural fat at L4-L5 
level suggesting fibrotic post-surgical changes.  It was 
suggested that if the veteran would tolerate the procedure, a 
limited examination with intravenous contrast agent might be 
helpful for further evaluation.  

Evidence reviewed included copies of treatment records from 
VA Medical Center in San Juan, Puerto Rico, for the period 
from February 1991 to September 1993.  During evaluation in 
July 1993 the veteran complained of back pain radiating to 
the left leg with a burning sensation in the left foot 
greater than in the right foot.  His gait was noted as 
adequate.  The clinical findings of his back noted increased 
lumbar lordosis, marked decreased active range of motion to 
all directions, no pain, no tenderness.  Ankle jerk was 
present bilaterally.  There was no clonus and the Babinski 
sign was negative.  The manual muscle test found that all 
were 5/5 in the lower extremities.  The assessment was 
chronic low back pain status post L5-4 laminectomy and fusion 
L3-S1, presenting paresthesias on lower extremities, greater 
on the left foot.  The functional limitation was associated 
to decreased back range of motion.  

The interpretation of nerve conduction velocity studies was:  
"Study shows adequate motor velocities and latencies with 
very low amplitude on both post. tibial nerves.  Both 
sensorial latencies are normal but amplitudes are low.  NCS 
is compatible with an axonal type peripheral polyneuropathy 
of both post. tibial nerves."  

In September 1993, the veteran related numbness, burning 
sensation and pain on his back in the area of the scar and 
both distal lower extremities.  He was observed to be walking 
with assistance of a wood cane, he was obese, and had mild 
limping.  The examiner noted no discomfort or difficulties 
when the veteran went from sitting to standing or from 
standing to sitting.   The assessment was lumbosacral 
degenerative joint disease with no evidence of associated 
radiculopathy but a positive study for peripheral neuropathy.  


Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

I. Post operative status, herniated nucleus pulposus, L4-L5

The veteran's post operative status, herniated nucleus 
pulposus, L4-L5, disorder has been currently rated at 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
relating to intervertebral disc syndrome.  Under this code, a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
last clinical manifestation and the effect the disability may 
have had on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (1997).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

The Board concludes that no more than a 40 percent disability 
evaluation, which corresponds to a back disorder associated 
with severe symptomatology, is warranted for the veteran's 
lumbar spine disorder.  The medical evidence of record does 
not demonstrate that the veteran's service-connected lower 
back disability more nearly approximates a pronounced level 
of impairment of intervertebral disc syndrome.  We have 
considered evaluating the veteran's lumbar spine disorder 
under other diagnostic codes, however, the maximum schedular 
evaluation for limitation of motion of the lumbar spine is 40 
percent (Diagnostic Code 5292).  In addition, the evidence 
does not show ankylosis.  (Diagnostic Code 5286).

The veteran had intermittent radiating low back pain, 
limitation of back motion, loss of sensation to pinprick over 
L5 distribution on the left and at the January 1993 
examination there was demonstrable muscle spasm.  However, 
muscle spasm was not shown on the other examinations, ankle 
jerk was present, deep tendon reflexes were symmetric and 
there was no evidence of associated radiculopathy.  In 
addition, during the September 1993 evaluation, the examiner 
noted no discomfort or difficulties when the veteran changed 
positions from standing to sitting or the reverse.  The 
veteran did not describe, and the record does not show, 
persistent symptoms compatible with sciatic neuropathy from 
which he gets little intermittent relief.  The Board is of 
the opinion that the veteran's overall lower back disability 
picture is consistent with the current 40 percent level of 
impairment under Diagnostic Code 5293.  38 C.F.R. Part 4, § 
4.7, Diagnostic Code 5293 (1998).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).

II. Total evaluation based on individual unemployability due 
to service-connected disabilities for purposes of accrued 
benefits

The veteran filed an informal claim in January 1990 for 
individual unemployability and a completed VA Form 21-8940 
was received in April 1990 claiming that his service-
connected back disability had prevented him from working. 

Evidence of record reveals that the veteran was born in July 
1927 and completed one year of high school.  He was last 
employed in 1967 as a truck driver.  Based on the evidence of 
record, the RO found in June 1990 and March 1994 that 
entitlement to a total disability rating due to individual 
unemployability based solely upon service-connected 
disabilities had not been established.

With respect to a total disability rating based on individual 
unemployability, compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  Multiple disabilities 
resulting from a common etiology or a single accident or 
disabilities affecting a single body system are considered as 
one disability.  Where the percentages outlined above are met 
and the veteran is determined to be unemployable due to 
service-connected disabilities, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded.  38 C.F.R. § 4.16(a) (1998).  
Where the above percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b) (1998).

At the time of his death, the veteran was service connected 
for post operative status, herniated nucleus pulposus, L4-L5, 
evaluated as 40 percent disabling; and healed fracture of the 
right first metacarpal, evaluated as noncompensable.  His 
combined service-connected rating was 40 percent under the 
combined ratings table.  38 C.F.R. § 4.25 (1998).  In terms 
of the above requirements, the veteran does not have any one 
disability evaluation of at least 60 percent and although 
there are two disabilities, with one disability ratable at 40 
percent or more, there is not sufficient additional 
disability to bring the combined rating to 70 percent 
disability or more.  Accordingly, he clearly did not satisfy 
the disability percentage requirements of 38 C.F.R. § 4.16(a) 
(1998).

The percentage standards may be set aside in exceptional 
cases.  38 C.F.R. § 4.16(b) states, "It is the established 
policy of the Department of Veterans Affairs that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled."  Under 
38 C.F.R. § 4.16(b), where the schedular evaluations are 
found to be inadequate and the evidence of record establishes 
that an applicant who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule, but is found to be unemployable by 
reason of service-connected disabilities, a rating board is 
authorized to submit the case to the Director, Compensation 
and Pension Service for consideration.

Thus, the issue is whether the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.  For the veteran to prevail, however, the 
record must reflect circumstances, apart from his non-
service-connected conditions, which place him in a different 
position than other veterans having a 40 percent combined 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
To be granted an extraschedular rating, the veteran must be 
unemployable solely as a result of service-connected 
disabilities.

In this appeal, the RO, determining that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement, did not submit this case for 
extraschedular consideration.  The Board affirms the RO 
conclusion, finding that the veteran is not precluded from 
working due solely to service-connected disabilities.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The record 
contains no medical opinion or other evidence that the 
service connected disabilities prevent him from working, and, 
after considering the nature and severity of those 
disabilities, the Board also does not find that they preclude 
substantially gainful employment.  According to the medical 
evidence, the principle service connected disability, that 
involving the lumbar spine, caused functional limitation of 
range of motion and inability to lift heavy things or engage 
in strenuous exercise.  At the September 1993 evaluation, it 
was noted that the veteran demonstrated no difficulty with 
changing positions from standing to sitting or the reverse.  
As such, it is not shown to preclude substantially gainful 
employment consistent with the veteran's education and work 
experience.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a total compensation rating based on individual 
unemployability for purposes of accrued benefits must be 
denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for post operative status, herniated nucleus pulposus, L4-L5, 
for accrued benefits purposes, is denied.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities for 
purposes of accrued benefits is denied.


REMAND

Although in the initial claim received in November 1994, the 
appellant did not claim that the cause of death was due to 
service, a claim was received in May 1997 claiming that the 
cause of death was due to service.  The appellant asserts on 
appeal that "[a]lthough [the veteran] did not die directly 
due to his s/c condition, his s/c affected him so much that 
it contributed substantially to accelerate his time of 
death."  The veteran's November 1994 death certificate 
conveys that he succumbed to "Acute Extensive Hemorrhage 
Cerebral Accident" at the Hospital San Francisco, in Rio 
Piedras, Puerto Rico.  In reviewing the claims file, the 
Board observes that the veteran was admitted to the hospital 
seven days prior to his death.  Clinical documentation 
associated with the veteran's final hospitalization has not 
been incorporated into the record.  


Accordingly, this case is REMANDED for the following action:

1.  The RO should request that copies of all 
pertinent clinical documentation pertaining to 
treatment of the veteran associated with his 
final November 1994 hospitalization at the 
Hospital San Francisco, Rio Piedras, Puerto 
Rico, be forwarded for incorporation into the 
record.  Any pertinent evidence in Spanish 
should be translated into English and the 
translation incorporated into the claims file.  
An English translation should be provided of 
the immediate and underlying causes of death as 
noted on the death certificate.  

2.  The appellant should be advised that she is 
free to submit additional evidence and argument 
if she so desires.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for further development of the record.  No inference 
should be drawn from it regarding the final disposition of 
the appellant's claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





 Department of Veterans Affairs

